DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-15, 17-18, 20-21, 24-25, and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 17, 19-20, and 23-25 of U.S. Patent No. 10,660,621 (the ‘621 patent)(previously cited) in view of U.S. Patent No. 3,664,328 (Moyle)(previously cited).
Claim 1 of the ‘621 patent includes a device for collecting a biological sample in a patient. In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
Claim 1 of the ‘621 patent as modified has all the features of claims 1-3, 7-11, 20-21, 24-25, and 27-30 of the present application.
Claim 7 of the ‘621 patent as modified has all the features of claims 27 of the present application.
Claim 17 or 23 of the ‘621 patent includes a method for collecting a biological sample in a patient.  In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
Claim 17 or 23 of the ‘621 patent as modified has all the features of claims 12-15 and 17-18 of the present application.
Claim 24 of the ‘621 patent as modified has all the features of claim 17 of the present application.
Claim 25 of the ‘621 patent as modified has all the features of claim 18 of the present application.

Claims 1-3, 7-15, 17-18, 20-21, 24-25, and 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9-10, and 12-14 of copending Application No. 17/643299 (reference application)(previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 of the reference application as modified has all the features of claims 1-2, 7-11, 20-21, 24, and 27-30 of the present application.
Claim 4 of the reference application as modified has all the features of claim 27 of the present application.
Claim 9 of the reference application as modified has all the features of claims 1, 3, 12, 14-15, 17-18, 20, 25, and 27-30 of the present application.
Claim 10 of the reference application as modified has all the features of claim 13 of the present application.
Claim 12 of the reference application as modified has all the features of claim 15 of the present application.
Claims 12, 13, or 14 of the reference application as modified has all the features of claim 18 of the present application.

Claims 1-3, 5, 8-15, 17-18, 20, and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 18-21, and 23 of copending Application No. 17/643320 (reference application) in view of Moyle.
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
Claims 1-5, 18, or 20-21 of the reference application as modified has all the features of claims 1-2, 5, 8-12, 14-15, 17-18, 20, 24, and 26-30 of the present application.
Claim 23 of the reference application as modified has all the features of claim 3, 5, and 25-26 of the present application.
Claim 19 of the reference application as modified has all the features of claim 13 of the present application.

Claims 1-3, 5, 7-12, 14-15, 17-18, 20-21, and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, 13-14, 18-21, 24-25, and 27-30 of copending Application No. 17/643329 (reference application)(previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 5-10, 13-14, 18-21, 24-25, or 27-30 of the reference application as modified has all the features of claims 1-3, 5, 7-12, 14-15, 17-18, 20-21, and 24-30 of the present application.

Claims 1-3, 5, 7-15, 17-18, 20-21, and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-23, and 26 of copending Application No. 17/643335 (reference application)(previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 11-23, or 26 of the reference application as modified has all the features of claims 1-3, 5, 7-15, 17-18, 20-21, and 24-30 of the present application.
Claim 15 of the reference application as modified has all the features of claim 13 of the present application.

Claims 1-3, 5, 7-15, 17-18, 20-21, and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 or 13 of copending Application No. 16/405634 (reference application)(previously cited), in view of U.S. Patent Application Publication No. 2013/0267870 (Lonky)(previously cited), and further in view of Moyle. 
In the related field of sample collecting, Lonky discloses that collection can occur through swallowing the collection device attached to a catheter for sampling the esophagus (paragraphs 0075-0076 of Lonky). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed sampling device of the reference application for sampling the esophagus since it permits the sampling of tissues of the esophagus.  
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 or 13 of the reference application as modified has all the features of claims 1-3, 5, 7-15, 17-18, 20-21, and 24-30 of the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 20-21, and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,664,328 (Moyle)(previously cited).
With respect to claim 1, Moyle teaches a device for collecting a biological sample in a patient, the device comprising
a collection portion sized and shaped to be swallowed by the patient (the device is 120 cm long and has an outer diameter of .5 inches, which means it is capable of being swallowed by an adult male; col. 2, lines 35-50 of Moyle), the collection portion including a first axial end (the portion of the tube 16 that receives the balloon 12 of Moyle) and a second axial end (the balloon 12 of Moyle), the second axial end having tissue collecting projections (the fibrous, flocculent material 14 of Moyle) thereon;
a support member (the portion of the tube 16 proximal to that portion of the tube in which the inserted portion 12 resides in FIG. 1 of Moyle) fluidly connected to the first axial end of the collection portion, the support member being tubular having a lumen extending therethrough for conducting a fluid to the collection portion, the support member being rigid to resist collapse when a vacuum is applied to the support member and the support member is flexible; and 
a fluid control (the bulb 22 of Moyle) in fluid communication with the support member and configured to apply and retain a pressure, with the fluid, through the support member to the collection portion to actuate the second axial end to one of a collapsed configuration or an expanded configuration (FIGS. 2 and 3 of Moyle).
With respect to claim 2, Moyle teaches that the support member has sufficient material strength to prevent axial deformation when under an axial force (col. 2, lines 1-34 of Moyle).
With respect to claim 3, Moyle teaches that the support member is configured to position the collection portion within the patient for swallowing of the collection portion (the device is 120 cm long and has an outer diameter of .5 inches, which means it is capable of being swallowed by an adult male; col. 2, lines 35-50 of Moyle).
With respect to claim 4, Moyle teaches that the support member includes a plurality of depth markings (the rings 20 and 18 of Moyle).
With respect to claim 5, Moyle teaches that the support member is a catheter (the portion of the tube 16 proximal to that portion of the tube in which the inserted portion 12 resides in FIG. 1 of Moyle).
With respect to claim 7, Moyle teaches that the support member is integrally connected to the first axial end (See FIGS. 1 and 3 of Moyle).
With respect to claim 8, Moyle teaches that the expanded configuration of the second axial end includes a first expanded configuration and a second expanded configuration (See FIGS. 1 and 2 of Moyle and the intermediate inflation positions therebetween).
With respect to claim 9, Moyle teaches that the second axial end is configured to move in an axial direction relative to the first axial end when the second axial end moves between the collapsed configuration and one of the first and second expanded configurations (See FIGS. 1 and 2 of Moyle and the intermediate inflation positions therebetween).
With respect to claim 10, Moyle teaches that the second axial end extends axially at least partially into the first axial end and has a concave shape when the second axial end is in the collapsed configuration (See FIG. 1 of Moyle).
With respect to claim 11, Moyle teaches that the second axial end has an outer surface facing radially outwardly when the second axial end is in one of the first and second expanded configurations, the outer surface facing radially inwardly when the second axial end is in the collapsed configuration (See FIGS. 2-3 of Moyle and the intermediate inflation positions therebetween). 
With respect to claim 20, Moyle teaches a kit for collecting a sample from a collection site within a patient, the kit comprising, 
a support member (the portion of the tube 16 proximal to that portion of the tube in which the inserted portion 12 resides in FIG. 1 of Moyle) being tubular having an interior lumen extending from a proximal end to a distal end, the interior lumen being configured to conduct a fluid from the proximal end to the distal end and the support member being configured to resist collapse when a vacuum is applied to the support member; 
a sample collection device having a first axial end (the portion of the tube 16 that receives the balloon 12 of Moyle) and a second axial end (the balloon 12 of Moyle), the first axial end being configured to be fluidly connected to the distal end of the support member, the sample collection device sized and shaped to be swallowed by the patient (the device is 120 cm long and has an outer diameter of .5 inches, which means it is capable of being swallowed by an adult male; col. 2, lines 35-50 of Moyle); 
a fluid control (the bulb 22 of Moyle) in fluid communication with the support member and configured to apply and retain a pressure, with the fluid, through the support member to the sample collection device to actuate the second axial end to one of a collapsed configuration or an expanded configuration, the second axial end configured to move in an axial direction relative to the first axial end between the collapsed configuration and the expanded configuration.
With respect to claim 21, Moyle teaches that the support member is integrally connected to the first axial end (See FIGS. 1 and 3 of Moyle).
With respect to claim 23, Moyle teaches that the support member includes depth markings to determine a depth of the sample collection device within the patient (the rings 20 and 18 of Moyle).
With respect to claim 24, Moyle teaches that the support member has sufficient material strength to prevent axial deformation when under an axial force (See FIGS. 1 and 3 of Moyle; col. 2, lines 20-34).
With respect to claim 25, Moyle teaches that the support member is configured to position the sample collection device within the patient for swallowing of the sample collection device (the device is 120 cm long and has an outer diameter of .5 inches, which means it is capable of being swallowed by an adult male; col. 2, lines 35-50 of Moyle).
With respect to claim 26, Moyle teaches that the support member is a catheter (the portion of the tube 16 proximal to that portion of the tube in which the inserted portion 12 resides in FIG. 1 of Moyle).
With respect to claim 27, Moyle teaches that the second axial end includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle).
With respect to claim 28, Moyle teaches that the second axial end is configured to move in an axial direction relative to the first axial end when the second axial end moves between the collapsed configuration and the expanded configuration (See FIGS. 1 and 2 of Moyle and the intermediate inflation positions therebetween).
With respect to claim 29, Moyle teaches that the second axial end extends axially at least partially into the first axial end and has a concave shape when the second axial end is in the collapsed configuration (See FIG. 1 of Moyle).
With respect to claim 30, Moyle teaches that the second axial end has an outer surface facing radially outwardly when the second axial end is in the expanded configuration, the outer surface facing radially inwardly when the second axial end is in the collapsed configuration (See FIGS. 2-3 of Moyle and the intermediate inflation positions therebetween).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-15, 17-18, 20-21, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0267870 (Lonky)(previously cited) in view of Moyle.
Lonky teaches a device for collecting a biological sample in a patient, the device comprising a collection portion sized and shaped to be swallowed by the patient (the balloon 120 or expandable material 250 of Lonky, paragraphs 0075-0076 of Lonky), the collection portion having abrasive material 110 and a support member (the catheter 125 of Lonky) fluidly connected to the collection portion, the support member being generally tubular having a lumen (the lumen 130 of Lonky) extending therethrough for conducting a fluid to the collection portion.
In the related field of inflatable sampling devices, Moyle teaches a sampling balloon that is attached to a catheter that can be carried inside its tube during insertion into and withdrawal from the patient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the balloon of Lonky so as to be inserted into its catheter during insertion and withdrawal so as to (1) protect the sample, (2) protect the sampling portion, and (3) prevent unnecessary abrasion to the patient.
Also, in the related field of inflatable sampling devices, Moyle teaches the use of an inflation bulb for inflating the inflation portion (the bulb of Moyle).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inflation bulb of Moyle as the inflation device of Lonky since (1) an inflation source is required and Moyle teaches one such source and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests a device for collecting a biological sample in a patient, the device comprising
a collection portion sized and shaped to be swallowed by the patient (paragraphs 0075-0076 of Lonky), the collection portion including a first axial end (the portion of the catheter 125 of Lonky that receives the balloon 12 of Moyle) and a second axial end (the balloon 12 of Moyle), the second axial end having tissue collecting projections (the abrasive material of Lonky) thereon;
a support member (the portion of the catheter 125 of Lonky proximal to that portion of the tube in which the inserted portion 12 of Moyle resides) fluidly connected to the first axial end of the collection portion, the support member being tubular having a lumen extending therethrough for conducting a fluid to the collection portion, the support member being rigid to resist collapse when a vacuum is applied to the support member and the support member is flexible; and 
a fluid control (the bulb 22 of Moyle) in fluid communication with the support member and configured to apply and retain a pressure, with the fluid, through the support member to the collection portion to actuate the second axial end to one of a collapsed configuration or an expanded configuration (FIGS. 2 and 3 of Moyle).
With respect to claim 2, the combination teaches or suggests that the support member has sufficient material strength to prevent axial deformation when under an axial force (paragraphs 0094-0095 of Lonky; col. 2, lines 1-34 of Moyle).
With respect to claim 3, the combination teaches or suggests that the support member is configured to position the collection portion within the patient for swallowing of the collection portion (paragraphs 0075-0076 of Lonky).
With respect to claim 5, the combination teaches or suggests that the support member is a catheter (the portion of the catheter 125 proximal to that portion of the tube in which the inserted portion 12 resides).
With respect to claim 7, the combination teaches or suggests that the support member is integrally connected to the first axial end (the portion of the catheter 125 proximal to that portion of the tube in which the inserted portion 12 resides is integrally connected to the portion of the catheter 125 in which the inserted portion 12 resides).
With respect to claim 8, the combination teaches or suggests that the expanded configuration of the second axial end includes a first expanded configuration and a second expanded configuration (See FIGS. 1 and 2 of Moyle and the intermediate inflation positions therebetween).
With respect to claim 9, the combination teaches or suggests that the second axial end moves in an axial direction relative to the first axial end when the second axial end is configured to move between the collapsed configuration and one of the first and second expanded configurations (See FIGS. 1 and 2 of Moyle and the intermediate inflation positions therebetween).
With respect to claim 10, the combination teaches or suggests that the second axial end extends axially at least partially into the first axial end and has a concave shape when the second axial end is in the collapsed configuration (See FIG. 1 of Moyle).
With respect to claim 11, the combination teaches or suggests that the second axial end has an outer surface facing radially outwardly when the second axial end is in one of the first and second expanded configurations, the outer surface facing radially inwardly when the second axial end is in the collapsed configuration (See FIGS. 2-3 of Moyle and the intermediate inflation positions therebetween). 
With respect to claim 12, the combination teaches or suggests a method for collecting a biological sample from a collection site in a patient, the method comprising: 
moving a collection portion of a device, with a support member (the portion of the catheter 125 of Lonky proximal to that portion of the tube in which the inserted portion 12 of Moyle resides), including swallowing the collection portion into the patient (paragraphs 0074-0075 of Lonky) with the collection portion maintained in a collapsed position, the support member being rigid to resist collapse when a vacuum pressure is applied to the support member and the support member is radially flexible (inserting the sample - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); 
conducting a volume of fluid, with a fluid controller, through a support member to the collection portion to expand the collection portion from the collapsed position into an expanded position and retaining the collection portion in the expanded position with the fluid controller (inflation of the bulb - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); 
collecting the biological sample with the collection portion in the expanded position (collecting the specimen - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); 
releasing the fluid from the collection portion with the fluid controller and applying the vacuum pressure to the collection portion, through the support member, to move the collection portion from the expanded position into the collapsed position (deflation of the bulb - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); and 
removing the device from the patient (withdrawing - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 13, the combination teaches or suggests that the step of collecting the biological sample includes collecting at least one of cells, DNA, and/or RNA (the specimen in paragraphs 0074-0075 and 0094-0095 of Lonky).
With respect to claim 14, the combination teaches or suggests that the step of removing the device from the patient includes applying an axial force on the support member, and wherein the support member resists axial deformation during the step of removing the device (withdrawing - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 15, the combination teaches or suggests that the step of conducting the volume of fluid includes moving a portion of the collection portion from a concave shape to a convex shape. (See FIGS. 1-2 of Moyle and the intermediate inflation positions therebetween).
With respect to claim 17, the combination teaches or suggests providing the collection portion with a plurality of tissue collecting projections (the abrasive material of Lonky).
With respect to claim 18, the combination teaches or suggests that the step of removing the device from the patient includes preventing at least a portion of the collection portion from engaging the patient at an area different from the collection site (the deflation of the bulb before withdrawing - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 20, the combination teaches or suggests a kit for collecting a sample from a collection site within a patient, the kit comprising, 
a support member (the portion of the catheter 125 of Lonky proximal to that portion of the tube in which the inserted portion 12 of Moyle resides) being tubular having an interior lumen (the lumen 130 of Lonky) extending from a proximal end to a distal end, the interior lumen being configured to conduct a fluid from the proximal end to the distal end and the support member being configured to resist collapse when a vacuum is applied to the support member; 
a sample collection device having a first axial end (the portion of the catheter 125 of Lonky that receives the balloon 12 of Moyle) and a second axial end (the balloon 12 of Moyle), the first axial end being configured to be fluidly connected to the distal end of the support member, the sample collection device sized and shaped to be swallowed by the patient (paragraph 0074-0077 of Lonky); 
a fluid control (the bulb 22 of Moyle) in fluid communication with the support member and configured to apply and retain a pressure, with the fluid, through the support member to the sample collection device to actuate the second axial end to one of a collapsed configuration or an expanded configuration, the second axial end configured to move in an axial direction relative to the first axial end between the collapsed configuration and the expanded configuration.
With respect to claim 21, the combination teaches or suggests that the support member is integrally connected to the first axial end (the portion of the catheter 125 proximal to that portion of the tube in which the inserted portion 12 resides is integrally connected to the portion of the catheter 125 in which the inserted portion 12 resides).
With respect to claim 24, the combination teaches or suggests that the support member has sufficient material strength to prevent axial deformation when under an axial force (paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 25, the combination teaches or suggests that the support member is configured to position the sample collection device within the patient for swallowing of the sample collection device (paragraphs 0074-0075 of Lonky).
With respect to claim 26, the combination teaches or suggests that the support member is a catheter (the portion of the catheter 125 proximal to that portion of the tube in which the inserted portion 12 resides).
With respect to claim 27 the combination teaches or suggests that the second axial end includes a plurality of tissue collecting projections (the abrasive material of Lonky).
With respect to claim 28, the combination teaches or suggests that the second axial end is configured to move in an axial direction relative to the first axial end when the second axial end moves between the collapsed configuration and the expanded configuration (See FIGS. 1 and 2 of Moyle and the intermediate inflation positions therebetween).
With respect to claim 29, the combination teaches or suggests that the second axial end extends axially at least partially into the first axial end and has a concave shape when the second axial end is in the collapsed configuration (See FIG. 1 of Moyle).
With respect to claim 30, the combination teaches or suggests that the second axial end has an outer surface facing radially outwardly when the second axial end is in the expanded configuration, the outer surface facing radially inwardly when the second axial end is in the collapsed configuration (See FIGS. 2-3 of Moyle and the intermediate inflation positions therebetween).
Response to Arguments
The Applicant’s arguments filed 6/17/2022 have been fully considered.
Claim objections
In view of the claim amendments filed on 6/17/2022, the claim objections are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 6/17/2022, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Double patenting rejections
 The Applicant did not address the double patenting rejections by amendment, arguments, or terminal disclaimer.  The rejections are maintained since the Examiner cannot find a reason to withdraw them.
Prior art rejections
On pages 9-10 of the Response filed on 6/17/2022, the Applicant asserts:

    PNG
    media_image1.png
    241
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    429
    782
    media_image2.png
    Greyscale

…

    PNG
    media_image3.png
    206
    770
    media_image3.png
    Greyscale

These arguments are not persuasive.  First, the language of claims 1 and 20 does not recite: (1) that the collection portion/sample collection device is 0.390 inches in diameter or (2) that the collection portion/sample collection device is dimensioned to be the size of an 000 capsule.  The claims only recite that the collection portion/sample collection device is sized and shaped to be swallowed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, the claim language does not recite that the subject is even human.  The claim language is broad enough for large animals (horses, whales, rhinoceroses) to be the patient according to the claims.  According to this interpretation, the rejections of claim 1 and 20 are proper since a diameter of 0.5 inches is capable of being swallowed by larger-than-human patients, an interpretation not precluded by the claim language. According to this interpretation, the rejections of claims 1 and 20 are proper.  Third, the width dimension of 0.5 is also capable of being swallowed by a human since the esophagus is about 1 inch in diameter (see page 1 of the accompanying webpage “Britannica’s public website”).  It may not be ideal or comfortable but a 0.5-inch diameter device can be swallowed by a human. According to this interpretation, the rejections of claims 1 and 20 are also proper.  
With respect to claim 12, the rejection of claim 12 upon Moyle alone had been withdrawn.
On page 11 of the Response filed on 6/17/2022, the Applicant asserts:

    PNG
    media_image4.png
    568
    777
    media_image4.png
    Greyscale

These arguments are not persuasive. Lonky teaches a device for collecting a biological sample in a patient, the device comprising a collection portion sized and shaped to be swallowed by the patient (the balloon 120 or expandable material 250 of Lonky, paragraphs 0075-0076 of Lonky), the collection portion having abrasive material 110 and a support member (the catheter 125 of Lonky) fluidly connected to the collection portion, the support member being generally tubular having a lumen (the lumen 130 of Lonky) extending therethrough for conducting a fluid to the collection portion.
For example, paragraph 0075 of Lonky provides:
[0075] In various embodiments of the invention, the abrasive material applied to a head can be used to obtain a biopsy of epithelial tissue from the esophagus, bowel, anus, oropharynx, bladder, ureter, bronchial tree, joint space, synovial cavity, blood vessel lumen, cardiac chamber surface, mediastinal cavity structures, spinal canal, cerebral ventricles, cheek, gum, palate, sinuses, larynx, oropharyngeal structure, buccal biopsy and skin biopsy including the ear canal. In various embodiments of the invention, the abrasive material applied to a head can be used to obtain a biopsy sample of epithelial tissue in areas where underlying bone or cartilage provides resistance. In various embodiments of the invention, the abrasive material applied to a head can be used to obtain a biopsy sample of soft tissue where tensioning muscle can be used to provide resistance. In various embodiments of the invention, the abrasive material applied to a head can be used to obtain a biopsy of epithelial tissue from any body surfaces and cavity. FIG. 12A shows a micrograph of tissue collected from the ear of the inventor using Kylon applied to a 5/16’’ slightly domed (convex) facet head, where the head was inserted into the ear on the bony area near the ear canal and rotated five (5) times clockwise and anticlockwise while applying moderate pressure (similar to the dentist approved pressure used to brush teeth) with an embodiment of the invention FIG. 12B is an artist’s drawing of the micrograph of tissue shown in FIG. 12A. 

[0076] In an embodiment of the invention, a gastrointestinal biopsy, a bladder biopsy, or any other epithelial lined body cavity that has a lumen can be biopsied either using a free standing unit placed in body cavity in advance or a unit passed through a trochar or port on an endoscope. In an embodiment of the invention, the head can be made of or can contain material that is opaque to x-ray, fluorescence, magnetic waves, sound waves or ultrasound analysis to allow the biopsy head to be x-ray or ultrasound, fluorescence, Magnetic Resonance Imaging (MRI) or x-ray guided. In an embodiment of the invention, the level of esophagus can be visualized through a catheter, after the throat is numbed, while monitoring the position of the head to the appropriate level using an appropriate monitoring technique and the opaque marker. For example, a gas (e.g., air, carbon dioxide, or nitrogen) or fluid inflating a balloon can be observed as an echo lucent (permitting the passage of ultrasonic waves without echoes) patch under ultrasound analysis. In contrast, clear fluid and air are both sonolucent allowing the passage of ultrasound waves without reflecting them back to their source. Once the abrasive material containing head is positioned at the appropriate location, then the balloon can be inflated to bring the abrasive material into contact with the biopsy the area. This allows a four quadrant or a complete circumferential ring shaped biopsy to be taken simultaneously.
The above paragraphs clearly indicate an application in the esophagus which means that Lonky teaches that the sampling portion is designed to be swallowed.1  The argument related to Moyle is not persuasive since Lonky does not have the deficiency alleged by the Applicant.
 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also paragraph 0077 of Lonky: “The operator can mark the distance from the oral cavity entrance to the lesion biopsy site (depth of insertion).”